Citation Nr: 0113249	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Evaluation of bilateral pes planus, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from April 1987 to September 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which service-connection was 
granted for PTSD and bilateral pes planus.  PTSD was assigned 
a 30 percent evaluation and the bilateral pes planus was 
assigned a 10 percent evaluation.  

The issue of evaluation of the bilateral pes planus will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The veteran's PTSD is manifested by moderate symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A and 
5107(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Codes 9411, 9440 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 1998 and 2000, 
after which the examiners reviewed the claims file and 
provided opinions regarding the veteran's disabilities.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

Service medical records show that the veteran was seen for 
psychological problems.  In January 1997 she requested to see 
a psychologist complaining of easily crying, not sleeping 
well and poor eating habits (depressive symptoms).  She 
reported a traumatic episode six years earlier and that her 
symptoms were returning.  The veteran denied suicidal or 
homicidal ideation and the impression was PTSD.  She 
presented as depressed, tearful when discussing the assault 
and described frequent crying and irritability at work.  

Upon examination the veteran was neatly groomed.  Her 
attention and concentration were sufficient and she was 
oriented to person, place, time and situation.  The veteran 
was cooperative but tearful.  Her speech was clear and 
coherent and her mood was dysphoric.  The veteran's affect 
was sad and anxious.  Her neurovegative signs of depression 
were sleep, concentration and appetite.  The veteran's 
thought process and content were relevant.  Her intelligence 
was average and memory was intact.  The veteran's judgment 
was within normal limits and insight was fair.  There was no 
suicidal or homicidal ideation.  The veteran denied alcohol 
dependence or abuse.  

The March 1997 Addendum to the Medical Board on the veteran 
provided the diagnoses of PTSD, delayed type and atypical 
mood disorder.  The mental status examination revealed a very 
angry, tearful and definitely dysphoric veteran.  Her speech 
was linear, firm and goal directed.  The veteran's affect 
remained constricted, with a dysphoric mood.  Her thought 
processes and content was focused on anger, frustration, and 
fixated feelings of victimization, with a strong need for 
appeasement from others.  She blamed others, especially her 
previous commanding officer, for the pain that she 
experienced.  No active psychosis was elicited and no 
evidence of major depression was noted.  The veteran denied 
any auditory or visual hallucinations.  Intelligence was 
estimated to be average.  She was cognitively intact and 
strongly denied any active suicidal or homicidal ideations.  
Her insight and social judgment were partially impaired 
because of her underlying emotional distress.  In particular, 
there was a depressive component and delayed anger regarding 
the outcome of her being raped.  

The veteran was aware of her low frustration tolerance, 
irritability, anger and confusion in regards to the rape 
incident.  She also complained of decreased libido and 
decreased sexual responses.  The veteran remained resentful 
towards her previous commanding officer and this became more 
intensified upon seeing him get promoted to a higher rank.  
She blamed the commanding officer for covering up facts 
regarding her case.  She also believes that the perpetrator 
got away with this and after six years after the trauma, she 
still suffered the after-effects of the sexual assault.  

The veteran's PTSD symptoms were getting worse and she 
manifested depressive signs with irritability, insomnia and 
angry responses, clear evidence of an atypical mood disorder 
pattern.  She continued to present signs and symptoms of her 
psychiatric illness, of such severity that she was not able 
to continue on a full duty status.  It was the opinion of the 
Medical Board that the diagnosis of PTSD, delayed type and 
atypical mood disorder were correct.  The veteran was 
handicapped in that she was unable to perform her duties or 
normal activities.  

The VA examined the veteran in May 1998.  The mental status 
examination provided that the veteran was pleasant and 
cooperative with good eye contact.  Her speech was normal in 
rate, rhythm and tone.  The veteran's affect was congruent 
and full.  Her thought content and thought process was 
without abnormality and the cognitive examination was normal.  
The impression was worsening PTSD with worsening 
concentration, insomnia, and intrusive thoughts in the last 
six months, with worsening isolation outside of her job and 
increasing difficulty remaining functional on her job.  Axis 
I was PTSD, chronic without delayed onset and Axis IV was 
social and occupational, severe and financial, moderate.  Her 
Global Assessment of Functioning (GAF) score was 60.  GAF 
scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  

The VA examined the veteran in February 2000.  The mental 
status examination provided the veteran was fairly groomed.  
She was alert and oriented to time, place and person.  She 
was visibly anxious, upset and angry during the evaluation.  
The veteran expressed her sense of frustration and felt that 
the VA was giving her the run around.  She reported that 
everything was just a big mess and she felt increasingly 
frustrated and upset.  There was no evidence of acute 
psychotic symptoms.  The veteran remained verbal and logical.  
She was very emotional and quite dramatic.  The veteran 
denied any suicidal ideation or intent, but expressed her 
sense of frustration and sense of hopelessness.  Her affect 
was very intense.  She denied any homicidal thoughts, but 
admitted that she was upset and angry easily.  The veteran 
reported having problems controlling her temper.  She denied 
any acute psychotic symptoms, but admitted that she felt 
paranoid especially when around men.  The veteran denied any 
perceptual disturbance and her cognitive functions were 
within normal range although subjectively she reported having 
problems with short-term memory.  Her insight and judgment 
were limited.  Coping abilities were limited.  

The impressions included PTSD, chronic, moderate to severe, 
with symptom manifest.  Depressive disorder, not otherwise 
specified, rule out major depression, secondary to PTSD, a 
personality disorder, not otherwise specified, mixed were 
also included as impressions.  The veteran's GAF was 52.  The 
examiner remarked that based on the veteran's clinical 
presentation and review of the available background 
information, it was evident that she continued to manifest 
symptoms of PTSD with secondary depression and her current 
GAF score reflected mainly to that diagnosis and excluded the 
diagnosis of personality disorder, not otherwise specified.  

Analysis  

The rating formula used for PTSD, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440 (2000), is:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2000).  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected PTSD does not warrant a 
disability rating in excess of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Codes 9411 and 9440 (2000).  Manifestations 
of the veteran's service-connected psychiatric disorder have 
not produced occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, or impaired abstract thinking.  Moreover, 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name has not been 
shown.  

The psychiatric records consistently indicated that the 
veteran was alert and oriented in all modalities and that she 
was not suicidal or homicidal.  Although she reported 
problems with short-term memory she was never found to be 
hallucinating or delusional.  The evidence shows that the 
veteran's thought process and content were relevant without 
abnormality and focused on anger, frustration, and fixated 
feelings of victimization, with a strong need for appeasement 
from others.  She denied any auditory or visual 
hallucinations.  Her GAF scores were between 52 and 60.  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
evidence shows that the veteran's effect was sad, anxious and 
constricted.  Her speech was clear and coherent, linear, firm 
and goal directed.  

As noted above, the 30 percent evaluation represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Code 9440 is not warranted.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.


REMAND

When the VA examined the veteran in January 2000 the examiner 
indicated that x-rays of both feet were obtained.  However, 
the x-ray report was not included in the claims folder.  The 
examiner did not state the x-rays findings in the examination 
report.  The VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  This includes the duty to obtain VA 
examinations, which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder the x-ray report 
of both feet conducted in conjunction 
with the January 2000 VA examination.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

